DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Application filed on 12/02/2019
Application claims a FP date of 04/25/2019 and a DP date of 02/19/2019
Claim 1 is independent
Claims 1-14 are pending

Specification
The disclosure is objected to because of the following informalities: In ¶0013 of the instant Application refers to “an electronic device 100” in Fig 1.  The electronic device in the rest of the disclosure is referred to as “electronic device 10”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 8-9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Boemler (U.S. Patent Number 9,762,824 B2).

Regarding Claim 1, Boemler discloses an anti-overexposure circuit structure (Fig 1- imaging system unit cell circuit 100), comprising: 
a first capacitor (Fig 1 – variable charge storing circuit 102 which includes a first charge storing device 108); 
a second capacitor (Fig 1 – variable charge storing circuit 102 which includes a second charge storing device 110, and a thirds charge storing device 112); 
a photo diode (Fig 1 – photodetector 106) coupled to the first capacitor and the second capacitor (In Fig 1 and in Col 5 lines 50-55, Boemler discloses that the variable capacitance charge storing circuit 102 is coupled and in electrical communication with the photodetector 106 ); 
a first switch serially connected to the photo diode (Fig 1 – reset switch 122 “pRst” is shown to be serially connected to the photodiode 106); and 
(Fig 1 – control circuit 104) coupled to the first switch (Fig 1 clearly shows that the reset switch 122 “pRst” is connected to the control circuit 104) and configured to: 
control the first switch to be at an open circuit state when state of charge (SOC) of the first capacitor or SOC of the second capacitor is lower than a predetermined level (This is disclosed and explained by Boemler in Col 6, lines 30-40 where he discloses that the deactivation or opening of the reset switch 122 resets the charge storing circuit 102).

Regarding Claim 2, Boemler discloses wherein the control circuit (Fig 1 – control circuit 104) is a comparator (Fig 1- comparator 134), wherein an output end of the comparator is coupled to the first switch (In Col 6, lines 60-67 and in Col 7, lines 1-20 Boemler discloses that the output of the comparator 134 is connected to a dynamic shift register 136), an input end of the comparator is coupled to a reference voltage (Fig 1 discloses that the input end of the comparator 134 is connected to the node 144 and receives a saturated threshold at the second input), and the other input end of the comparator is coupled to voltage of the first capacitor or the second capacitor (In Col 7, lines 1-20 Boemler discloses that the dynamic shift register 136 receives the comparator signal from comparator 134 and responsively generates one or more switching signals to activate one or more switching devices such as the first switch 118, the second switch 120 and/or CDS switch 124).

Regarding Claim 8, this claim has all the limitations of Claim 1 and Boemler discloses an imaging system that has a processing circuitry and a DSP.  Claim 8 is rejected on the same grounds as Claim 1.

Regarding Claim 9, this claim has all the limitations of Claim 2.  Claim 9 is rejected on the same grounds as Claim 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Boemler (U.S. Patent Number 9,762,824 B2) in view of Pang et al. (U.S. Patent Publication Number 2017/0070688 A1).

Regarding Claim 5, Boemler fails to clearly disclose wherein the first capacitor, the second capacitor, the photo diode and the first switch form a pixel unit, the anti-overexposure circuit structure comprises a plurality of pixel units whose first switches are coupled to the control circuit.
Instead, in a similar endeavor, Pang discloses wherein the first capacitor, the second capacitor, the photo diode and the first switch form a pixel unit, the anti-overexposure circuit structure comprises a plurality of pixel units whose first switches are coupled to the control circuit (In Fig 7 and in ¶0047 Pang teaches the use of the same integrator and controller for four pixel circuits).
 Boemler and Pang are combinable because both are about imaging devices generating high dynamic range images. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control multiple pixels using the same controller as taught by Pang in the device disclosed by Boemler.    
The suggestion/motivation for doing so would have been to reduce the number of ADC circuits used as disclosed by Pang in ¶0046. 
Therefore, it would have been obvious to combine Boemler and Pang to obtain the invention as specified in claim 5.

Regarding Claim 6, Boemler in view of Pang discloses wherein the pixel units are adjacent to each other (Boemler discloses about FPA which is a two dimensional array of detectors).

Regarding Claim 7, Boemler in view of Pang discloses wherein the pixel units coupled to the control circuit form a pixel group, and the anti-overexposure circuit comprises a plurality of pixel groups (Pang: Pang discloses this in ¶0047 as “pixel area”).

Regarding Claim 12, this claim has all the limitations of Claim 5.  Claim 12 is rejected on the same grounds as Claim 5.

Regarding Claim 13, this claim has all the limitations of Claim 6.  Claim 13 is rejected on the same grounds as Claim 6.

Regarding Claim 14, this claim has all the limitations of Claim 7.  Claim 14 is rejected on the same grounds as Claim 7.

Allowable Subject Matter

Claims 3 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected as it depends on objected Claim 3.
Claim 11 is objected as it depends on objected Claim 10.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Raynor (U.S. Patent Publication Number 2018/0166477 A1) discloses an electronic device including an integrated circuit substrate, with a pixel array area within the integrated circuit substrate.  A first deep trench isolation structure is formed in the integrated circuit substrate about a perimeter of the pixel array area.  First, second, third, and fourth pixels are within the pixel array area and spaced apart from one another.  A storage capacitor area is within the integrated circuit substrate and interior to the first deep trench isolation structure.  A second deep trench isolation structure is formed in the integrated circuit substrate about a perimeter of the storage capacitor area.  The second deep trench isolation structure may serve to electrically isolate the storage capacitor area from the first, second, third, and fourth pixels.
Gao et al. (U.S. Patent Publication Number 2020/0145593 A1) discloses methods and systems for quantizing a physical quantity, such as light.  In one example, an apparatus comprises an analog-to-digital (A/D) converter configured to generate raw digital outputs based on performing at least one of: (1) a first quantization operation to quantize a physical stimulus within a first intensity range based on a first A/D conversion relationship, or (2) a second quantization operation to quantize the physical stimulus within a second intensity range based on a second A/D conversion relationship; and a raw output conversion circuit configured generate a refined digital output based on a raw digital output obtained from the A/D converter and at least one predetermined conversion parameter.  The at least one conversion parameter compensates for a discontinuity between the first A/D conversion relationship and the second A/D conversion relationship.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698